DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-20 are withdrawn by examiner due to applicant electing Species A, directed to Fig. 1-6B, in response to a restriction requirement dated 10/25/2021. A complete action on the merits of pending claims 1-10 appears herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the rectangular boxes in Figures 3, 16, and 18A-D are only labelled with reference characters (141, 544, 545a, 545b, 561a, 561b, 563, 577, 744, 745a, 745b, and 763 respectively) and not text stating what the boxes represent. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neurohr et al. (hereinafter “Neurohr”) (US 2016/0074061 A1) in view of Nelson et al. (hereinafter “Nelson”) (US 2019/0053818 A1).
Regarding claim 1, Neurohr teaches 
A surgical device, (Fig. 27A-D, Char. 1020: ultrasonic surgical instrument) comprising: 
a housing (Page 15, Par. [0154]: handle assembly) having an instrument shaft extending (Fig. 27A-D, at least Char. 1042 and 1044) therefrom, the instrument shaft including an inner sleeve (Fig. 27A-D, Char. 1042: outer sheath) and an outer sleeve that is partially disposed around the inner sleeve, (Fig. 27A-D, Char. 1044: translatable tube) and 
an end effector assembly (Fig. 27A-D) having a clamp arm extending distally from the outer sleeve (Fig. 27A-D, Char. 1060: clamp arm) and is movable between (Fig. 27A-D: Clamp arm (1060) is movable between open positions (at least Fig. 27C) and closed positions (at least Fig. 27A and 27D)) and an ultrasonic blade extending distally from the inner sleeve, (Fig. 27A-D, Char. 1052: ultrasonic blade)
wherein the clamp arm has a tissue contacting surface (Fig. 27A-D, Char. 1062: clamp pad) and is configured to translate between a retracted configuration in which it overlaps with and is closed upon a distal portion of the inner sleeve (Fig. 27A) and an extended configuration in which it at least partial overlaps with the ultrasonic blade and configured to open and close upon the ultrasonic blade. (Fig. 27C-D)
Neurohr further teaches that the clamp pad may comprise an RF return electrode such that the instrument can apply RF energy to tissue in both a monopolar and bipolar mode. (Pages 7-8, Par. [0100])
Neurohr does not explicitly teach that the ultrasonic blade is a conductive member.
Nelson, in a similar field of endeavor, teaches a surgical device (Fig. 1, Char. 10: instrument) comprising a first and second jaw; (Fig. 2, Char. 28 and 30 respectively) wherein the first and second jaw are both conductive, or comprise at least one conductive section, so as to treat tissue with electrosurgical energy. (Fig. 3; Page 4, Par. [0039]: The gripping section may comprise a plate. The plate may be fabricated from an electrically conductive material, and be an electrode. The plate may be in electrical communication with a power source and function to pass a therapy current from the power source through an anatomical feature to another electrical conductor or plate.)

Regarding claim 2, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches an upper portion of the clamp arm is pivotally connected to a distal portion of the outer sleeve (Neurohr: Fig. 27A-D: Clamp arm (1060) is pivotally connected to a distal portion of translatable tube (1044) via pin (1068)) and the outer sleeve is movable between retracted (Neurohr: Fig. 27A-B) and extended configurations. (Neurohr: Fig. 27C-D)
Regarding claim 3, the combination of Neurohr/Nelson, as applied to claim 2 above, teaches a lower portion of the clamp arm includes a pin (Neurohr: Fig. 27A-D, Char. 1066: pin) configured to travel within a cam slot formed within a portion of the inner sleeve, (Neurohr: Fig. 27A-D, Char. 1048: elongate slot) and wherein when the pin is at a proximal-most end of the cam slot, the clamp arm is retracted and closed upon the distal portion of the inner sleeve (Neurohr: Fig. 27A-B) and wherein distal movement of the pin within the cam slot moves the clamp arm to an open position and advances the clamp arm distally towards the conductive member. (Neurohr: Fig. 27A-D; Page 15, Par. [0156]: As clamp arm (1060) translates distally, a bottom surface of clamp arm (1060) engages ramp (1043) so as to cause clamp arm (1060) to pivot upwardly about pin (1066) within slot (1048). Ramp (1043) thus acts as a cam.)
Regarding claim 4, the combination of Neurohr/Nelson, as applied to claim 3 above, teaches further distal movement of the pin to a distal-most end of the cam slot moves the clamp arm distally into alignment with the conductive member and causes the clamp arm to close upon the conductive member. (Neurohr: Fig. 27A-D, and Pages 15-16, Par. [0157]: As clamp arm translates still further distally, a recess (1061) receives ramp (1043) and causes clamp arm (1060) to pivot downward about pin (1066) within slot (1048) into a closed position.)
Regarding claims 5 and 9, the combination of Neurohr/Nelson, as applied to claim 1 above, does not explicitly teach the conductive member is a monopolar cutting blade; wherein the end effector assembly further includes a support structure extending distally from the inner sleeve and positioned below and in contact with the conductive member.
Nelson further teaches an end effector assembly (Fig. 1-4, Char. 16: jaw assembly) comprising a first jaw member (Fig. 2-4, Char. 28: first jaw) and a second jaw member (Fig. 2-4, Char. 30: second jaw) and a cut blade, (Fig. 2-4, Char. 46: cut blade) wherein the cut blade is configured to be energized and participate in a bipolar circuit and a monopolar circuit. (Page 7, Par. [0071])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Neurohr/Nelson, as applied to claim 1 above, to further include the teachings of Nelson, and include a monopolar cutting blade configured to act as the conductive member 
In this combination, the second jaw member (30) extends distally from outer sheath (1042), and would act as a support member for cut blade (46) at least in that second jaw member (30) would contact cut blade (46) in an extended position, and help to prevent cut blade (46) from bending in the direction of second jaw member (30).
Regarding claim 6, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches when the clamp arm is in the retracted configuration the device is configured to treat tissue in a monopolar energy delivery mode with the conductive member. (Neurohr: Pages 7-8, Par. [0100]: an RF electrosurgical instrument may be used with the clamp arm retracted to an inoperative position when the operator wishes to use the instrument in a monopolar mode)
Regarding claim 7, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 1 above.)
Regarding claim 8, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches the tissue contacting surface of the clamp arm is conductive, (Neurohr: Pages 7-8, Par. [0100]: the clamp pad includes an electrode) and wherein when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member in a bipolar energy delivery mode. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 1 above.)
Regarding claim 10, the combination of Neurohr/Nelson, as applied to claim 1 above, does not explicitly teach the end effector assembly further includes at least one slot that extends through at least a portion of at least one of the clamp arm and the conductive member, wherein the slot is configured to receive a cutting element.
Nelson further teaches an end effector assembly (Fig. 1-4, Char. 16: jaw assembly) including at least one slot that extends through at least a portion of a first and second jaw members, (Fig. 2-4: Jaws (28) and (30) comprise a central groove along the central axis.) wherein the slot is configured to receive a cutting element. (Fig. 2-4, Page 8, Par. [0078] and [0085]: Cut blade (46) is adapted to cut an anatomical feature located between jaws (28 and 30). Cut blade (46) is generally aligned along center axis (94) of the jaw assembly (16), and configured to move in both a distal or proximal location.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Neurohr/Nelson, as applied to claim 1 above, to further include the teachings of Nelson, and configure the end effector assembly to further include at least one slot that extends through at least a portion of at least one of the clamp arm and the conductive member, wherein the slot is configured to receive a cutting element. Doing so would allow for the added capability of mechanically cutting/severing tissue as needed/desired by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794